Filed Pursuant to Rule 497 File No. 333-184803 PROSPECTUS SUPPLEMENT (to Prospectus dated February 13, 2013) 7.25% Senior Notes due 2023 We are an externally managed, non-diversified, closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended (the "1940 Act").We are managed by The Tokarz Group Advisers LLC, a registered investment adviser.Our investment objective is to seek to maximize total return from capital appreciation and/or income. We seek to achieve our investment objective primarily by providing debt and equity financing to small and middle-market companies. No assurances can be given that we will achieve our objective. We are offering $70,000,000 in aggregate principal amount of 7.25% senior notes due 2023, or the “Notes.” The Notes will mature on January 15, 2023. We will pay interest on the Notes on January 15, April 15, July 15 and October 15 of each year, beginning on April 15, 2013.We may redeem the Notes in whole or in part at any time or from time to time on or after April 15, 2016, at the redemption price set forth under “Description of the Notes—Redemption and Payment” in this prospectus supplement. The Notes will be issued in minimum denominations of $25 and integral multiples of $25 in excess thereof. The Notes will be our direct senior unsecured obligations and rank pari passu with all outstanding and future unsecured unsubordinated indebtedness issued by MVC Capital, Inc. We intend to apply to list the Notes on the New York Stock Exchange (the “NYSE”) under the symbol “MVCB”. If the application is approved, we expect trading in the Notes on the NYSE to begin within 30 days of the original issue date. The Notes are expected to trade “flat,” which means that purchasers will not pay, and sellers will not receive, any accrued and unpaid interest on the Notes that is not reflected in the trading price. Currently, there is no public market for the Notes. An investment in the Notes involves a high degree of risk and should be considered highly speculative. See “Supplementary Risk Factors” beginning on page S-7 in this prospectus supplement and “Risk Factors” beginning on page 15 of the accompanying prospectus to read about factors you should consider, including the risk of leverage, before investing in our Notes. This prospectus supplement and the accompanying prospectus contain important information about us that a prospective investor should know before investing in the Notes. Please read this prospectus supplement and the accompanying prospectus before investing and keep them for future reference. We file periodic reports, current reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”). This information is available free of charge by contacting us at 287 Bowman Avenue, 2nd Floor, Purchase, New York 10577 or by telephone at (914) 510-9400 or on our website at http://www.mvccapital.com. Information contained on our website is not incorporated by reference into this prospectus supplement or the accompanying prospectus, and you should not consider that information to be part of this prospectus supplement or the accompanying prospectus. The SEC also maintains a website at www.sec.gov that contains information about us. Per Note Total Public offering price 100.00% Underwriting discount (sales load) 3.15% Proceeds, before expenses, to us(1) 96.85% We estimate that we will incur approximately $564,000 of expenses relating to this offering, resulting in net proceeds, after sales load (underwriting discount) and expenses, to us of approximately $67,231,000. The public offering price set forth above does not include accrued interest, if any. Interest on the Notes will accrue from February 26, 2013 and must be paid by the purchaser if the Notes are delivered after February 26, 2013. The underwriters may also purchase up to an additional $10,500,000 total aggregate amount of Notes to cover overallotments, if any, within 30 days of the date of this prospectus supplement.If the underwriters exercise this option in full, the total public offering price will be $80,500,000, the total underwriting discount (sales load) paid by us will be $2,535,750, and total proceeds, before expenses, will be $77,964,250. THE NOTES ARE NOT DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT AGENCY. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Delivery of the Notes in book-entry form only through The Depository Trust Company will be made on or about February 26, 2013. Joint Book-Running Managers UBS Investment Bank Morgan Stanley Co-Managers BB&T Capital Markets JMP Securities MLV & Co.
